Levy, J. (concurring).
I concur with the able and comprehensive views of my learned brother. I agree that the phrase “ jurisdiction concurrent with the Supreme Court ” must not be interpreted in its broader sense, but must receive the narrower construction to harmonize with the general intendment of the draftsman of the constitutional amendment. I should ordinarily be loathe to add any observations, were it not for the fact that a study of the jurisdiction granted by the Constitution and the statutes in amplification, to the County Courts, emphasizes the correctness of the conclusion here reached. Section 67, subdivision 4, of the Civil Practice Act gives the County Court custody of the person and care of the property, “ concurrently with the supreme court,” of a resident of the county, and the power to sell or otherwise dispose of the property of an incompetent non-resident whose property is situated within the county.
Section 69 greatly elucidates the effect of the grant of such concurrent jurisdiction as follows: “ Where a county court has jurisdiction of an action or a special proceeding, it possesses the same jurisdiction, power and authority in and over the same, and in the course of the proceedings therein, which the supreme court possesses in a like case; and it may render.any judgment, or grant, either party any relief, which the supreme court might render or grant in a like case, and may enforce its mandates in like manner as the supreme court.” By virtue of article VI, section 11 of the Constitution, as amended, the general powers and jurisdiction of the County Courts as they existed prior to the adoption of such amendment, were confirmed as to such courts *299existing in counties outside the city of New York; and section 69 thus has- constitutional sanction.
It is to be observed that the effect of that section (§ 69) in referring to the jurisdiction of the County Court in actions and special proceedings as that “ which the supreme court possesses in a like case,” was not to extend its process to persons who were nonresidents of the county, but to give to that court, after it had acquired valid jurisdiction, the same power to enforce its mandates as the Supreme Court enjoyed. This interpretation is emphasized by the last clause of section 69 to the effect that the County Court might render relief or enforce its mandates in like manner as the Supreme Court.
Reasoning by analogy then, we may say that when the Constitution provided that the City Court shall have “ original jurisdiction concurrent with the Supreme Court in actions for the recovery of money only in which the complaint demands judgment for a sum not exceeding three thousand dollars, and interest,” it intended not to extend the process of the court to counties beyond those included within the city of. New York; the purpose was rather to endow the court, after it had acquired proper jurisdiction of the person or subject-matter in the manner now provided by law, except for the increase of the limitation to $3,000, with the power to continue the action and authority to enforce its mandates in the same manner as the Supreme Court might exercise.